In an action in which the defendant wife was granted a judgment of divorce, which judgment awarded her custody of the infant issue of the marriage, she appeals from an order of the Supreme Court, Nassau County, dated June 8, 1976, which denied her motion to dismiss the plaintiff husband’s application to modify the custody provisions of the said judgment. Order reversed, on the law, without costs or disbursements, motion granted, and application dismissed. No fact findings were presented for review. On this record, we *685hold that the best interests of the children require that New York not entertain jurisdiction of the husband’s application to modify the custody provisions of the judgment of divorce (see Bruno v Borak, 52 AD2d 800; Anonymous v Anonymous, 62 Misc 2d 758; cf. Matter of De Filipo v De Filipo, 45 AD2d 710). Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.